TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 15, 2014



                                     NO. 03-14-00109-CV


                                   George Alejos, Appellant

                                                v.

   The State of Texas and VIA Metropolitan Transit Advanced Transportation District,
                                      Appellees




        APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PEMBERTON


This is an appeal from the judgment signed by the district court on January 28, 2014. For the

reasons explained in our Opinion of April 2, 2014 and Supplemental Opinion of this day, the

Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the appeal for want of

jurisdiction. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.